PER CURIAM.
Justin Guiger seeks a belated appeal of an order designating him as a sexual offender imposed by the Circuit Court for Bay County. Guiger filed a notice of appeal in this court’s case number 1D04-1862 and he was represented therein by court appointed counsel. As the notice of appeal did not appear to be timely filed, this court issued a show cause order on why the appeal should not be dismissed. In response, counsel stated that she had an accident and broke her hand. In the ensuing confusion, the filing of the notice of appeal was delayed. Based on this response, this court directed Guiger to file a petition for belated appeal.
The state has responded to this petition for belated appeal and agrees that Guiger should be entitled to a belated appeal. Accordingly, we grant the petition and find that the proper remedy is for Guiger to proceed in his appeal in case number 1D04-1862.
PETITION GRANTED.
BROWNING, LEWIS and POLSTON, JJ., concur.